IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-50403
                             Summary Calendar



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

CASIMIRO BIDOT,

                                                 Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. SA-99-CR-508-1-OLG
                        - - - - - - - - - -
                          December 19, 2000
Before DAVIS, JONES, and DeMOSS, CIRCUIT JUDGES.

PER CURIAM:*

           Casimiro    Bidot    appeals    his    conditional   guilty-plea

conviction for conspiracy to distribute and possess with intent to

distribute in excess of 500 grams of cocaine in violation of 21

U.S.C. §§ 841(a)(1), 846.        Bidot argues that the district court

erred in denying his motion to suppress evidence obtained as the

result of a traffic stop, in that the state trooper did not have a

particularized and objective basis for initiating the traffic stop.

           Our review of the record and the parties’ arguments

convinces us that the district court did not err in denying Bidot’s

motion to suppress as the trooper’s stop of Bidot was justified in

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-50403
                                -2-

light of the sudden, erratic movement of Bidot’s van across the

traffic lane.   Accordingly, the judgment of the district court is

AFFIRMED.